Citation Nr: 0115484	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed left knee 
disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The appellant served in the Army National Guard from October 
1971 to June 1972.  He had basic training from January to 
April 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO. 

The appellant testified at a video conference hearing at the 
RO before the undersigned Acting Member of the Board sitting 
in Washington, D.C. in April 2001.  



REMAND

The appellant asserts that he sustained injuries to his left 
knee which resolved completely prior to entry into active 
military service.  He maintains that he injured his left knee 
during basic training and that service connection is 
warranted for a left knee disability incurred during service.

A careful review of the appellant's service medical records 
shows that there were no complaints, findings or diagnosis of 
a left knee disability on the appellant's examination report 
upon enlistment in October 1971.

A March 1972 Report of Medical History found the appellant 
unfit for induction on active duty.  The examination report 
indicated that he had injured his left knee playing baseball 
at age 15.  His spikes caught, and there was a twisting 
injury with subsequent effusion and necessity of drainage of 
the knee.  It was noted that the appellant had since 
complained primarily of medial joint line pain.  It was also 
noted that the appellant had several documented effusions 
including during basic training.  A physical examination of 
the left knee revealed a tender medial joint line effusion 
and minimal quad atrophy.  There was no click present.  
Pertinent x-ray studies of the knee demonstrated a horizontal 
tear of the left medial meniscus.  Final diagnosis was that 
of torn medial meniscus, left knee.

In support of his claim of service connection, the appellant 
submitted private medical records dating from 1977 to 1995 
showing treatment and surgery for a left knee disability.  As 
to the etiology of the left knee disability, an August 1977 
treatment record indicated that the appellant had a history 
of first injuring his left knee at age 15.  The appellant 
reportedly "did fairly well" and had recurrent knee 
problems while in service.

The appellant testified at a video conference hearing before 
the undersigned Acting Member of the Board in April 2001.  He 
alleged that he injured his knee around 1965 and was told 
that he sprained his knee.  The symptoms included pain in the 
knee and clear fluid, which was drained.  He testified that 
the injury resolved after he stayed off the knee for a while 
and treated it with ice and/or heat packs.  The appellant 
testified that he sprained the left knee again, but that 
after a little rest, the injury resolved.  He stated that it 
was suggested that he wrap the knee in the future when he 
played sports.

The appellant testified that he did not have any problems 
with his knee when he entered service.  He stated that during 
basic training his left knee was hit with the pugil stick and 
his left knee gave way.  According to the appellant, he was 
hospitalized with a diagnosis of torn cartilage or meniscus.  
The appellant was evaluated by a Medical Board and released 
from service due to the left knee injury.

The appellant testified that he continued to have left knee 
problems including soreness and fluid build-up immediately 
after his discharge from service.  It was noted that 
treatment records show that the appellant had surgery in 1977 
for a left knee disability.  

The appellant was asked during the video conference hearing 
if there were any treatment records prior to 1977 showing 
treatment for the left knee disability.  He replied that he 
was not sure, and that he could not think of any "off the 
top of his head."

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is not clear from the record whether the appellant's 
service from January to April 1972 was active duty or active 
duty for training.  The RO should use all available resources 
to determine the nature of this service.  

Given the nature of the assertions by the appellant in this 
case, he should be asked to submit competent evidence to 
support his claim.  Specifically, the appellant should be 
asked to submit competent medical evidence showing current 
left knee disability as well as a medical opinion as to the 
etiology of the claimed current left knee disability.  In 
addition, the appellant should also be asked to submit any 
medical evidence showing treatment for a left knee disability 
prior to service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed left knee 
disability prior to service AND since 
service.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The appellant also should be 
instructed to submit all competent 
evidence that tends to support his 
assertions that he has current left knee 
disability which is due to disease or 
injury that was incurred in or aggravated 
by service.  

2.  The RO should undertake the 
appropriate steps to determine the nature 
of the veteran's service from January to 
April 1972.  

3.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate, including 
any indicated VA medical examinations, 
the RO should again review the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until he is 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




